Citation Nr: 0935371	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-03 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for back/neck pain.

2.  Entitlement to service connection for skin condition 
(claimed as rash).

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for prostate 
irregularity.

REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady

ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of service connection for PTSD, skin disorder, 
hypertension, and prostate irregularity are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's current back/cervical spine disorder with 
arthritis was not manifest in service or within one year of 
separation and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for back/neck pain are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Back/neck

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied.  A December 2004 
letter to the Veteran addressed all notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the Veteran of the evidence required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
notified of effective dates for ratings and degrees of 
disability in October 2008.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Any deficiencies in VA's duties to 
notify the Veteran concerning effective date or degree of 
disability for the service connection claim are harmless, as 
service connection has been denied thus rendering moot any 
issues with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
records, and lay statements from the Veteran and his spouse.  
A VA examination is not warranted.  The record does not 
establish that the Veteran suffered an event, injury, or 
disease in service.  VA has satisfied its assistance duties.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service medical records make no reference to back or neck 
pain and the Veteran's spine and musculoskeletal system were 
normal on service discharge examination in October 1972.

A June 2005 private medical record from R.W. Lucey, M.D. 
states that the Veteran had been a truck driver in the past 
and had been in a motor vehicle accident in 1986, herniating 
three discs in his neck and requiring cervical fusion.  Dr. 
Lucey indicated that the Veteran's reference to neck and back 
pain basically referred to his neck.  

The Board accepts that the Veteran has a neck disorder which 
has required cervical fusion, and that he also has arthritis 
of his cervical spine, as shown by a December 2005 VA medical 
record.  However, there is no indication that such neck 
disorder is related to any incident of service origin.  The 
Veteran's service medical records are silent for reference to 
a neck disease or injury, his service discharge examination 
was normal, and the evidence indicates that the Veteran's 
current neck disorder resulted from a motor vehicle accident 
he had in 1986.  Moreover, his cervical spine arthritis was 
not manifest to a degree of 10 percent within one year of 
service.  

Any opinion from the Veteran concerning whether his back/neck 
pain was caused by service is not competent, as he is a 
layperson who has not demonstrated any medical expertise in 
this medical matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  In addition, to the extent that his statements 
suggest that a neck or back disorder has been present since 
service, the Board finds that such statements are clearly 
outweighed by more objective evidence such as the service 
medical records which show that no such disorder was present 
during service, and the post service medical records which 
demonstrate the onset of neck and back disorders many years 
after service due to an auto accident.  

As the probative evidence in the case is against the claim, 
the claim must be denied.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  Under the circumstances, service connection is not 
warranted for neck/back pain.  

ORDER

Service connection for back/neck pain is denied.


REMAND

Under 38 C.F.R. § 3.307 (2008), the Veteran is presumed to 
have been exposed to Agent Orange during his period of 
service in the Republic of Vietnam from July 1970 to May 
1971.  He currently has hypertension.  He also has symptoms 
of a skin condition.  He has an enlarged prostate, and his 
prostate specific antigen (PSA) score was 4.7 in February 
2003.  The provisions of 38 C.F.R. § 3.159 (2008) indicate 
that an examination is necessary when the evidence is not 
sufficient to decide the claim but contains competent 
evidence of a diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the Veteran suffered 
an event, injury, or disease in service or establishes that 
he has symptoms of prostate cancer, and establishes that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  The latter can be 
satisfied by evidence showing post-service treatment for a 
condition.  

The Veteran's representative has cited a medical report which 
indicates that higher frequencies of hypertension were noted 
in Vietnam Veterans compared to non-Vietnam Veterans.  She 
has cited another report which shows that 43.6 percent of 
Veterans who were highly exposed to Agent Orange treated 
hypertension with medication, as compared to 33.7 percent of 
Veterans that had low exposure to Agent Orange.  She also 
cited a treatise which indicates that an elevated PSA level 
is a tumor marker and an indicator of prostate cancer.  The 
Veteran's wife stated in December 2008 that he has a skin 
rash that when treated will simply move to another area of 
his body.  In light of the foregoing factors, the Board 
concludes that examinations are warranted for these claimed 
disabilities.  

Beforehand, however, attempts should be made to obtain all VA 
medical records of skin treatment the Veteran has received.  
He told a private physician in June 2005 that he had been 
treated in the past by VA for a skin condition.  

Regarding the claim for PTSD, the Board notes that the 
Veteran served in Vietnam in the 444th Trans Co. from July 
1970 to April 1971.  During that time, his military 
occupational specialty was Hvy Veh Drv (64B20).  His service 
records do not contain any indication that he was in combat 
such as a Purple Heart or Combat Infantryman Badge.  However, 
he alleged in August 2005 that he drove a truck every day 
through the mountains and that at least once a week, they 
were ambushed.  This reportedly occurred at the Anke Pass and 
the Placou Pass.  He also indicated that there were border 
attacks at night.  The Veteran should be requested to provide 
a more specific and detailed statement describing his 
stressors, including the approximate dates, locations, 
circumstances, and names of those involved.  Therefore, the 
RO should ask the U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or any other appropriate source 
to provide any information that might corroborate the 
Veteran's alleged in-service stressors.  At a minimum, the 
Operation Reports -- Lessons Learned for 444th Trans Co for 
the time that he was stationed in Vietnam should be obtained.  
Thereafter, if there is confirmation that trucks from the 
444th were ambushed in the mountains or that there were 
border attacks at night, he should be scheduled for a VA 
psychiatric examination, as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all VA 
medical records of treatment the 
Veteran has received for skin disorders 
and/or any other disability for which 
he seeks service connection.

2.  Ask the Veteran to submit a more 
specific and detailed statement 
describing his alleged stressors.  He 
should be informed that specific dates, 
locations, circumstances, and names of 
those involved in the reported 
incidents would prove helpful in 
attempting to verify his stressors.

3.  Thereafter, review the file and 
prepare a summary of the Veteran's 
claimed stressors, to include being 
ambushed on the Anke and Placou Passes 
and having border attacks at night 
while serving in the 444th Trans Co in 
Vietnam.  

The summary and all associated 
documents should be sent to the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) and/or any 
other appropriate source.  Any 
information that might corroborate the 
Veteran's alleged in-service stressors 
should be requested.  Any Operation 
Reports - Lessons Learned for the 444th 
Trans Co for the periods from July 1970 
to May 1971 should be obtained.  

4.  If, after the foregoing development 
has been accomplished, any of the 
Veteran's reported stressors are 
verified, schedule him for a VA 
examination by a psychiatrist.

Prior to conducting the examination, 
the psychiatrist should be given a copy 
of this remand and the Veteran's claims 
folder for review.  The diagnosis 
should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests are 
to be accomplished.

The psychiatrist must express an 
opinion as to whether the Veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
Veteran and established as having 
occurred during the Veteran's active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter, schedule the Veteran 
for VA skin, hypertension, and prostate 
examinations.  Provide the examiners 
with the claims file for review.  All 
necessary special studies or tests are 
to be accomplished.  The examiners are 
to review the claims folder, including 
the service medical records.  

The skin examiner must express an 
opinion as to what, if any, chronic 
skin disorder the Veteran has, and as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that it had its onset during active 
service or is related to any in-service 
event, disease or injury, including 
Agent Orange exposure.  

The hypertension examiner must express 
an opinion as to whether the Veteran's 
current hypertension disorder at least 
as likely as not (50 percent 
probability or greater) had its onset 
during active service or to a degree of 
10 percent within one year of 
separation or is related to any in-
service event, disease or injury, 
including Agent Orange exposure.  

The prostate examiner must express an 
opinion as to the diagnoses for all 
prostate disorders which the Veteran 
currently has, and as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any of 
them had its onset during active 
service or was manifest within one year 
of the Veteran's separation from 
service, or is related to any in-
service event, disease or injury, 
including Agent Orange exposure.  

The examiners must provide 
comprehensive reports including 
complete rationales for all conclusions 
reached.

6.  Thereafter, again consider the 
Veteran's pending claims in light of all 
additional evidence added to the record 
since the March 2009 supplemental 
statement of the case.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


